Citation Nr: 1615604	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-46 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of bilateral vision.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from July 1951 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran was previously represented by the American Legion.  In December 2009, he changed his representation to attorney John S. Berry.
	
The record also shows that the Veteran requested a Board videoconference hearing in his November 2009 VA Form 9.  However, the Veteran later withdrew this request in an April 2010 statement.  As such, there are no outstanding Board hearing requests.

The Board initially denied the Veteran's claim in a June 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 memorandum decision, the Court issued an opinion vacating the Board's June 2010 decision and remanded the matter to the Board.  The Board subsequently remanded the case for further development in a July 2012 decision.  In February 2013, the Board again remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case was also remanded by the Board in May 2013.  In January 2015, the Board once more remanded the case to the AOJ.  The case has since been returned to the Board for appellate review.

Following the issuance of a supplemental statement of the case in October 2015, VA notified the Veteran and his attorney on December 1, 2015, that the remanded appeal was being returned to the Board.  In December 2015, the attorney noted the issue on appeal and reminded VA that expeditious handling was required.  In January 2016, the attorney inquired as to the issue on appeal and requested that the matter be held in abeyance for the full 90 days from the date of the certification letter prior to deciding the claim.  As the attorney previously identified the issue on appeal and as the 90-day period following the issuance of the December 1, 2015 letter has expired, the Board may now proceed to adjudicate the appeal.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been shown to have additional disability of bilateral loss of vision as a result of treatment provided in connection with a June 23, 2008 coronary artery bypass graft (CABG) surgery performed at Creighton University Medical Center (Creighton UMC).

2.  The Veteran's June 23, 2008 CABG and post-operative treatment, while at that facility, was not performed by a VA employee and did not occur in a facility over which the Secretary of VA has jurisdiction.

3.  After consulting with a provider who was not a VA employee, the Veteran chose to have the provider perform the CABG at issue.

4.  VA's recommendation for the Veteran to have a CABG was too remote from the Veteran's bilateral loss of vision to be considered its cause.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral loss of vision have not been met.  38 U.S.C.A. § § 1151, 1701, 1703, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by a March 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for compensation under the provisions of 38 U.S.C.A. § 1151, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in April 2009.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained all identified and available post-service treatment records.  

In the Board's July 2012 remand, the AOJ was instructed to obtain treatment records from the Creighton UMC, to determine whether VA employees participated in the Veteran's care at Creighton UMC, and to readjudicate the Veteran's claim.  Records from the Creighton UMC were obtained in September 2012.  The Board remanded the claim again in February 2013 for the issuance of a supplemental statement of the case.  The AOJ thereafter issued a supplemental statement of the case in March 2013.  

The May 2013 remand issued instructions to clarify whether VA employees participated in the Veteran's care at the Creighton UMC, whether VA staff members working at the Creighton UMC were considered VA employees, and whether VA and Creighton UMC had a shared staff arrangement.  The Omaha VA Medical Center and Creighton UMC each received two separate requests for this information in August and October of 2013.  An August 2014 Report of General Information documented the details of a telephone conversation with VA employee L.M. that addressed the question of whether VA employees worked at the Creighton UMC.  In addition, the May 2013 remand directed the AOJ to obtain a VA medical opinion that answered specific questions.  The AOJ obtained a VA medical opinion in December 2013.  

However, the Board determined that this opinion was inadequate in its January 2015 remand.  In response to the Board's January 2015 instructions to obtain another medical opinion, a VA examiner provided a medical opinion in August 2015.  This opinion is predicated on a full reading of the Veteran's claims file, and it addresses the relevant questions at issue in the context of the other medical evidence of record.  As such, the Board finds that the August 2015 VA medical opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120-25 (2007).  

The AOJ also complied with the Board's instructions to request a copy of the Veteran's Omaha VA Hospital administrative file, including a copy of his June 2008 consultation with Dr. S. as well as a copy of his "Med Admin History."  The AOJ requested these documents in July 2015, and the available administrative documents were associated with the Veteran's claim file in July 2015.  Regarding the June 2008 consultation with Dr. S., a July 2015 e-mail explained that such a consultation would have been a paper memorandum, and this type of document is not held beyond 7 years.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).  

Moreover, although the RO did not issue a letter to the Veteran informing him that the paper memorandum was no longer available, pursuant to 38 C.F.R. § 3.159(e), no prejudice resulted to the Veteran.  The Veteran was provided with notice in the October 2015 supplemental statement of the case and has not since indicated that he has a copy of the records in his possession or that he would be able to obtain such documentation.   

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Law and Analysis

The Veteran contends that he experienced bilateral vision loss as a result of his CABG that was performed on June 23, 2008 at the Creighton UMC after he was transferred from the VA Medical Center in Omaha.  In a February 2008 statement, the Veteran reported that he had surgery on June 23, 2008, and was scheduled to be released on June 28, but had complications involving loss of vision.  He was moved back to the VA Medical Center in Omaha on June 30, 2008, and his personal physician, Dr. Y., indicated that his inability to see resulted from VA letting his blood pressure get too low.

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  A disability is a qualifying additional disability if the additional disability was not the result of the Veteran's willful misconduct, and was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran when the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Section 1151 contains two causation elements, the disability must not only have been caused by the hospital care or medical treatment but it must also be proximately caused by VA's fault.  See Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (2013).

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction, government facilities for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).  A VA employee is defined as individual appointed by VA as an employee who is engaged in furnishing medical care under authority of law, and whose day-to-day activities are subject to the supervision of the Secretary.  38 C.F.R. § 3.361(e)(1).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):  (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) Nursing home care furnished under 38 U.S.C.A. § 1720; and (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction. 

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board of Veterans' Appeals denied the appeal in June 2010 and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision vacating and remanding the decision in December 2011.  The Court noted the appellant's assertions that Omaha VAMC employees may have been negligent in recommending a CABG for a patient with the Veteran's history of head injury.  As the recommendation appears to have been made before the transfer to Creighton, there is a question whether these employees "failed to exercise the degree of care that would be expected of a reasonable health care provider" pursuant to 38 C.F.R. § 3.361(d)(1)(i).  The Court further noted that it could be that the appellant's previous history of head injury would allow the CABG, but only with special precautions to assure that his blood pressure is maintained.  If so, there is a question whether so advising the physicians at Creighton would be part of that reasonable care.  The Court also noted that it is possible that VA Department employees could have participated in the appellant's care at Creighton and might have been negligent in doing so.  Thus, the Board must look into the facts of the relationship between Creighton and the Omaha VAMC and the staffing of the appellant's care at Creighton.  The Board was also directed to obtain records from Creighton.  As noted above, such records were obtained.    

A review of the record reveals a contract for the Creighton UMC to provide cardiac/open heart surgery services for the VA Nebraska Western Iowa Healthcare System.  This contract became effective on April 1, 2008, and it was in effect at the time of the Veteran's June 23, 2008 surgery.  The contract includes several provisions that define the relationship between Creighton UMC (the contractor) and VA, in addition to Creighton UMC's responsibilities in performing the contract.  For instance, the Quality Assurance Plan noted that Creighton UMC was responsible for management and quality control actions to meet the terms of the contract.  Section B.2, Special Contract Requirements, added that "[t]he parties agree that the contractor, its employees, agents and subcontractors shall not be considered VA employees for any purpose."  Special Contract Requirements also identified the contract as a non-personal service contract, meaning that "the personnel rendering the services are not subject, either by the contract's terms or by the manner of its administration, to the supervision and control usually prevailing in relationships between the Government and its employees."  In addition, the record includes the curriculum vitae of Dr. S., who was noted to hold the position of Chief of Cardiothoracic Surgery at Creighton University.

The claims file also includes an August 2014 Report of General Information addressing whether any VA staff work at both the VA Medical Center and at Creighton UMC.  The report stated that when the contract provider brings the patient to Creighton UMC, the Creighton medical staff assumes the patient's care.  According to the report, the only way that VA staff would be working at both the VA Medical Center and Creighton would be if they had two separate jobs.  However, VA does not track whether or where employees have a second job.

Prior to the Veteran's June 23, 2008 surgery, he was seen at VA for an episode of severe chest pain and found to have severe coronary artery disease with a tight left anterior descending lesion that was not amenable to percutaneous coronary intervention.  On June 20, 2008, Dr. V., a VA employee, agreed that the Veteran should be scheduled for a CABG.  Another VA treatment record from June 20, 2009 noted that the Veteran had a consultation with Dr. S., a Creighton UMC employee, with tentative plans to have a CABG performed on June 23, 2008.  

A June 25, 2008 VA treatment record described the activities that took place before the Veteran's June 22, 2008 transfer to Creighton UMC.  The record stated that the Veteran was in good condition upon discharge, and he understood the procedure he was about to undergo and follow-up as planned.  Dr. W. noted that he had spent 33 minutes on discharge activities that included a final examination of the Veteran, discussion of the hospital stay, instruction for continuation of care of the Veteran, and preparation of discharge records, including prescriptions and referral forms.  Also on June 22, 2008, a VA treatment record stated that VA faxed the Veteran's complete medical administrative history to Creighton UMC, and VA confirmed with the Creighton's Ward Clerk that they had received this information.

A June 30, 3008 Creighton UMC treatment record reported that before the surgery was performed, the Veteran was evaluated by the cardiothoracic surgery team and felt to be a good candidate.  He was therefore transferred to the Creighton UMC for a planned CABG.  Prior to the Veteran's June 23, 2008 surgery, a June 22, 2008 treatment record from Creighton UMC noted that the Veteran's past surgical history included an intracranial hemorrhage as a teenager with a burr hole surgery performed at that time.  On admission, his blood pressure was 142/63 and it was noted that his hypertension medications would be continued.  The June 23, 2008 Creighton UMC operative report documented that the surgeon was Dr. S.  The Veteran's June 30, 2008 discharge summary also confirmed that his CABG was performed by the cardiac surgery team under Dr. S.  In the operative report, Dr. S. noted that he elected not to offer the Veteran a minimally invasive direct coronary artery bypass (MIDCAB) operation and instead offered him a standard bypass surgery.  The report added that the Veteran ultimately elected to undergo the operation.  See June 23, 2008 Creighton UMC operative report.

On June 28, 2008, the Veteran had a new onset of visual defects.  A neurology consultation suggested that the most possible cause of these new neurological deficits would be a stroke.  Ophthalmology was consulted and they suggested that he had a right inferior quadrant myopia, along with a normal eye examination, and a probable right occipital stoke could be the cause.  The Veteran's principal diagnoses upon his June 30, 2008 discharge from Creighton UMC included:  (1) coronary artery disease, status post coronary artery bypass graft, single vessel, left internal mammary artery to left anterior descending artery on June 23, 2008; and (2) cerebrovascular accident, possible occipital stroke with visual deficits, with a normal computerized tomography scan of the head.

In a July 2008 VA treatment record, a VA physician noted that the Veteran had cardiac disease and history of atrial fibrillation and had an apparent occipital stroke after CABG.  Despite the risk of emboli with his atrial fibrillation, it would be very unusual to have an infarct in the posterior distribution.  Also, he was not noted to have episodes of atrial fibrillation while in the hospital and except for the day of the surgery was anticoagulated.  The physician found it more likely that he had a hypotensive episode with compounded a tenuous posterior circulation.  

In a March 2009 letter, Dr. Y. reported that the Veteran was considered legally blind with less than 20/200 vision.  Dr. Y. stated that he was 100 percent sure that the decrease in the Veteran's vision and ischemic optic neuropathy was due to hypotension after the Veteran's CABG surgery.

An opinion regarding VA's recommendation for the CABG surgery was provided by a VA examiner in December 2013.  The examiner noted that the Veteran had suffered from a complication involving his vision after the CABG surgery.  He added that the exact cause of the Veteran's cerebrovascular incident remained unknown.  However, he observed that the Veteran had a "widow maker" type cardiac lesion before the surgery, and urgent intervention was suggested.  He also noted that the Veteran had an intracranial event as a teenager, but he stated that it was not possible to predict if and when complications will occur.  Based upon the examiner's review of the claims file, he opined that there was no carelessness, negligence, lack of skill, or similar instance of fault on the part of VA in recommending that the Veteran undergo a bypass procedure due to the urgent nature of the Veteran's lesion.

In August 2015, another VA examiner reviewed the claims file and opined that there was no carelessness, negligence, lack of skill, or error in judgment in VA's recommendation of a CABG.  He noted that even though the Veteran had a previous head injury, it was a distant event that was more than likely healed with no risk for a rebleed or other issue during a CABG conducted many years later.  He added that a CABG appeared to be very appropriate.  The examiner further stated that there was no carelessness, negligence, lack of skill, error in judgment, or similar fault on the part of VA in the information given to Creighton UMC regarding the previous head injury.  The examiner pointed to the fact that the head injury was clearly documented in the history and physical.  Furthermore, the examiner observed that the previous injury really should have no bearing on the CABG.  Regarding the Veteran's blood pressure, the examiner explained that adequate blood pressure control is always performed in CABG patients to ensure that no intracranial hemorrhage occurs.

In this case, the medical evidence demonstrates that the Veteran has an additional disability in the form of bilateral loss of vision.  In addition, the December 2013 VA examiner described this disability as a complication of his June 23, 2008 CABG surgery that was performed at Creighton UMC under the direction of Dr. S.  Despite the Veteran's February 2009 report that Dr. Y. told him that his disability was caused by VA allowing his blood pressure to become too low, the Board notes that Dr. Y. did not advance this theory in his March 2009 opinion.  Instead, Dr. Y. stated that the loss was vision was due to an event that occurred after the cardiac surgery.  See March 2009 letter from Dr. Y.  As discussed above, the record documented that the Veteran first complained of loss of vision on June 28, 2008 while being treated at Creighton UMC.  He was not discharged from Creighton UMC until June 30, 2008.  Thus, the most probative evidence supports that the Veteran's additional disability was caused by treatment in connection with the June 23, 2008 surgery.

However, the surgery that the Veteran contends caused his bilateral loss of vision was not performed by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a).  The record clearly demonstrates that the CABG surgery was performed at Creighton UMC.  The curriculum vitae of Dr. S. also shows that he was an employee of Creighton UMC.  Furthermore, the contract between Creighton UMC and VA for cardiac/open heart surgery services stated that employees of Creighton UMC were not considered VA employees.  The Board also notes that the contract specifically provided that personnel rendering the contract's services were not subject to the type of supervision and control that was typical of the relationship between the government and its employees.  Thus, employees of Creighton UMC cannot be considered to be VA employees within the meaning of 38 C.F.R. § 3.361(e)(1).  There is also nothing in the record to suggest that VA employees took part in the Veteran's surgery at Creighton UMC.  In fact, the August 2014 Report of General Information indicates that VA employees did not work at Creighton UMC unless they were separately employed by that facility.  

It is clear from this evidence that the June 23, 2008 CABG surgery constituted hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703.  38 C.F.R. § 3.361(f) provides that these types of services are not the type of hospital care, medical or surgical treatment, or examination defined by 38 U.S.C.A. § 1151(a).  As such, the Board need not resolve the issue of whether the Veteran's additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Creighton UMC, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151, 1701(a)(A); 38 C.F.R. § 3.361.

In addition, the Board has considered the Veteran's contention that VA was negligent in recommending a CABG surgery.  Regarding the amount of information provided to Creighton UMC, the Veteran's VA treatment records show that VA faxed the Veteran's medical administrative history to the Creighton UMC on June 22, 2008, and confirmed that the fax was received.  In addition, the documentation of the Veteran's prior head injury in the June 22, 2008 Creighton UMC treatment record demonstrates that Creighton UMC had knowledge of the past injury before the surgery was performed.  Moreover, the record indicates that no special precautions from VA regarding the Veteran's blood pressure were necessary as adequate blood pressure control is always conducted in CABG patients such as the Veteran.  See August 2015 VA medical opinion.  The August 2015 VA examiner also explained that the recommendation was appropriate despite the Veteran's prior head injury as this injury was a distant event and did not pose a risk.  Based on the foregoing, the Board finds that there was no carelessness, negligence, lack of skill, or error in judgment in VA's recommendation of a CABG.  Moreover, there is no indication that VA failed to provide notice of a head injury to Creighton as the Creighton records document the Veteran's prior head injury.    

Furthermore, the Board finds that VA's initial recommendation for a surgery does not satisfy the second requirement for section 1151 compensation as there was an intervening exercise of independent judgment.  See Ollis v. Mcdonald, 27 Vet. App. 405, 410 (2015), appeal docketed, No. 16-1315 (Fed. Cir. Dec. 14, 2015) (stating that "conduct is not a 'cause' of an injury in the legal sense if the injury would have occurred regardless of the conduct, or if there is an intervening exercise of independent judgment, or if the injury is simply too attenuated from the conduct.").  In the June 23, 2008 operative report from Creighton UMC, Dr. S. described making his own decision regarding the type of surgery that would be appropriate for the Veteran, and the Veteran chose to accept the surgical option that was offered to him by Dr. S.  As discussed above, Dr. S. was not a VA employee.  Thus, the record reflects that intervening and independent actions took place after VA recommended that a CABG surgery be performed.  In light of this evidence, the Board finds that the VA's recommendation is too remote from the Veteran's subsequent loss of bilateral vision to be considered the cause of the additional disability.  As the Veteran does not meet the second requirement for section 1151 compensation, the Board is unable to grant entitlement to compensation under 38 U.S.C.A. § 1151.  See Viegas, 705 F.3d at 1377 (delineating three prerequisites for obtaining disability compensation).

Based on the above evidence, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of bilateral loss of vision as a result of a June 23, 2008 surgery performed at Creighton UMC have not been met, and the claim must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of bilateral vision is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


